GOLDTHWAITE, J.
The declaration in this case,, although it assigns a breach of the covenant, in not furnishing the cooking utensils, áre, as provided for, shews also that this did not prevent the plaintiff from entering- upon the service of the defendant, and the cause of action is substantially for the twelve dollars per month, although damages might likewise be recovered for the failure to provide provisions, &c. But it is equally certain that the plaintiff had no right, under the contract, and whilst it was subsisting, to leave the service of the defendant until the expiration of twelve months; and if he did so, his right to compensation, was entirely gone, both as to the wages for his services, and the amount which he might have expended for provisions, áre.
In this view of the contract, the plea is a complete answer to the declaration, and its only defect is, that it concludes to the country instead of with a verification.
*679We consider the conclusion of a plea as mere matter of form, ■which- cannot be reached by demurrer. This being its-- only defect, the demurrer to it was correctly overruled..
With respeet to the other piteas, no- action seems to have been had by the Court upon them, and therefore we cannot intend they were demurred to, or that the Court sustained them. As to the re-pleader, we can arrive at no conclusion, that it was wrong, because it does not appear that any action was had upon it, or that in point of fact any new pleadings were had.
Our conclusion is, that no error is shewn in the record, and the judgment is- affirmed,.